COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                                    
                                       NOS.  2-07-336-CV
       
2-07-337-CV      
 
 
IN RE LARRY MARTIN ROCHE                                                   RELATOR
 
                                              ------------
 
                                    ORIGINAL
PROCEEDING
 
                                              ------------
 
            FROM THE 367TH
DISTRICT COURT OF DENTON COUNTY
 
                                              ------------
 
                                MEMORANDUM OPINION[1]
 
                                              ------------
 




On October 2, 2007, Relator Larry Martin Roche
filed two related petitions for writ of mandamus, asking this court to modify
his two judgments for intoxicated manslaughter to reflect the degree of each
offense as A2nd@ instead
of Ahabitual@ (in
Cause No. F-2001-0542-E) and A1st@ (in
Cause No. F-2001-0543-E).  Because we
were of the tentative opinion that Relator was entitled to the relief he sought
or that a serious question concerning the relief required further
consideration, we requested a response from the real party in interest, the
State of Texas.  See Tex. R. App. P. 52.8(b)(1).  We received no response.
Nonetheless, on October 19, 2007, the trial court
entered judgments nunc pro tunc in both cases, and we have obtained copies of
those judgments.  Based upon our review
of the judgments, it is our opinion that Relator has received all the relief
that he requested in his petitions for writ of mandamus.
Therefore, the court is of the opinion that
relief should be denied as moot. 
Accordingly, we deny Relator=s
petitions for writ of mandamus as moot.
 
PER
CURIAM
 
PANEL B: WALKER,
LIVINGSTON, and DAUPHINOT, JJ.
 
DELIVERED: November 5,
2007




[1]See Tex. R. App. P. 47.4.